Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Donald Dipaula on 7/2/21.

The application has been amended as follows: 
1. 	(Currently Amended)	A method for reporting a scheduling request, the method comprising:
acquiring a dedicated physical resource of a random access channel (RACH) used for reporting a scheduling request; and
in response to the scheduling request being triggered, transmitting the scheduling request on the RACH using the dedicated physical resource,
wherein the dedicated physical resource includes a plurality of periodic physical resources,
wherein the dedicated physical resource includes a sequence resource,
wherein the sequence resource includes a preamble sequence, 
wherein elements of the preamble sequence are transmitted according to one of preconfigured rules,
wherein the sequence resource includes a scrambling sequence, 
wherein the scrambling sequence is obtained based on one of rules:

that the length of the scrambling sequence is the same as a length of the symbols of one RACH, or
that the length of the scrambling sequence is the same as a number of the symbol groups of the one RACH, that scrambling sequences are superimposed on different symbol groups of the one RACH for the UE, and that all symbols of each symbol group are multiplied by the scrambling sequence, and
wherein the preconfigured rules comprise:
in response to a same element of the preamble sequence being transmitted by each symbol within each repetition of the RACH and the elements of the preamble sequence being transmitted in sequence by every repetition of the RACH, the sequence resource includes multiple preamble sequences and a submultiple of a number of total repetitions is 
    PNG
    media_image1.png
    30
    33
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    30
    33
    media_image1.png
    Greyscale
, where 
    PNG
    media_image1.png
    30
    33
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    30
    33
    media_image1.png
    Greyscale
 is the submultiple of the number of the total RACH repetitions, 
at least one element of the preamble sequence is transmitted repeatedly by all symbols within the one symbol group of the RACH and each element of the preamble sequence is transmitted in sequence according to a sequence of symbol groups in response to a length of the preamble sequence being the same as a number of the symbol groups of the RACH, or
different elements of the preamble sequence are exhaustively transmitted in sequence by each oft-repeated symbol of the RACH in response to the length of the preamble sequence being the same as the number of the symbol groups of the RACH.

14. 	(Currently Amended)	A device for reporting a scheduling request, the device comprising:
at least one processor configured to acquire a dedicated physical resource of a random access channel (RACH) used for reporting a scheduling request; and

wherein the dedicated physical resource includes a plurality of periodical physical resources,
wherein the dedicated physical resource includes a sequence resource,
wherein the sequence resource includes a preamble sequence, 
wherein elements of the preamble sequence are transmitted according to one of preconfigured rules,
wherein the sequence resource includes a scrambling sequence, 
wherein the scrambling sequence is obtained based on one of rules:
that a length of the scrambling sequence is the same as a number of symbols in one symbol group of the RACH, and that the scrambling sequence is used by all symbol groups within the RACH of a user equipment (UE),
that the length of the scrambling sequence is the same as a length of the symbols of one RACH, or
that the length of the scrambling sequence is the same as a number of the symbol groups of the one RACH, that scrambling sequences are superimposed on different symbol groups of the one RACH for the UE, and that all symbols of each symbol group are multiplied by the scrambling sequence, and
wherein the preconfigured rules comprise:
in response to a same element of the preamble sequence being transmitted by each symbol within each repetition of the RACH and the elements of the preamble sequence being transmitted in sequence by every repetition of the RACH, the sequence resource includes multiple preamble sequences and a submultiple of a number of total repetitions is 
    PNG
    media_image1.png
    30
    33
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    30
    33
    media_image1.png
    Greyscale
, where 
    PNG
    media_image1.png
    30
    33
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    30
    33
    media_image1.png
    Greyscale
 is the submultiple of the number of the total RACH repetitions, 
at least one element of the preamble sequence is transmitted repeatedly by all symbols within the one symbol group of the RACH and each element of the preamble sequence is transmitted in sequence according to a sequence of symbol groups in response to a length of the preamble sequence being the same as a number of the symbol groups of the RACH, or


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-6, 8, 9, 11-14 and 16-20 are allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose: acquiring a dedicated physical resource of a random access channel (RACH) used for reporting a scheduling request; and in response to the scheduling request being triggered, transmitting the scheduling request on the RACH using the dedicated physical resource, wherein the dedicated physical resource includes a plurality of periodic physical resources, wherein the dedicated physical resource includes a sequence resource, wherein the sequence resource includes a preamble sequence, wherein elements of the preamble sequence are transmitted according to one of preconfigured rules, wherein the sequence resource includes a scrambling sequence, wherein the scrambling sequence is obtained based on one of rules: that a length of the scrambling sequence is the same as a number of symbols in one symbol group of the RACH, and that the scrambling sequence is used by all symbol groups within the RACH of a user equipment (UE), that the length of the scrambling sequence is the same as a length of the symbols of one RACH, or that the length of the scrambling sequence is the same as a number of the symbol groups of the one RACH, that scrambling sequences are superimposed on different symbol groups of the one RACH for the UE, and that all symbols of each symbol group are multiplied by the scrambling sequence, and wherein the preconfigured rules comprise: in response to a same element of the preamble sequence being transmitted by each symbol within each repetition of the RACH and the elements of the preamble sequence being transmitted in sequence by every repetition of the RACH, the sequence resource includes multiple preamble sequences and a submultiple of a number of total repetitions is 
    PNG
    media_image1.png
    30
    33
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    30
    33
    media_image1.png
    Greyscale
, where 
    PNG
    media_image1.png
    30
    33
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    30
    33
    media_image1.png
    Greyscale
 is the submultiple of the number of the total RACH repetitions,  at least one element of the preamble sequence is transmitted repeatedly by all symbols within the one symbol group of the RACH and each element of the preamble sequence is transmitted in sequence according to a sequence of symbol groups in response to a length of the preamble sequence being the same as a number of the symbol groups of the RACH, or different elements of the preamble sequence are exhaustively transmitted in sequence by each oft-repeated symbol of the RACH in response to the length of the preamble sequence being the same as the number of the symbol groups of the RACH, as substantially recited in independent claims 1 and 14, where claim 14 is directed towards the device that corresponds to the method described in claim 1. These limitations in combination with the remaining limitations of claims 1 and 14 are not taught nor suggested by the prior art or record.
It is noted that the closest prior art, Luo (US 2018/0110066) shows configuring resources dedicated for SR transmissions. Iouchi (US 20170347270) shows a preamble sequence, a scrambling sequence generator is initialized in every one OFDM symbol. However, neither Luo nor Iouchi disclose or render obvious the above underlined limitations as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GREY whose telephone number is (571)272-3160.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on (571) 272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER P GREY/Primary Examiner, Art Unit 2411